ORDER
The Advisory Committee on Judicial Conduct having filed with the Court a presentment recommending that ANTHONY J. FRESE, Judge of the Municipal Court of Parsippany-Troy Hills, be publicly reprimanded for violating Canons 1 and 2A of the Code of Judicial Conduct and Rule l:15-8(a)(6);
And, respondent, through counsel, having waived his right to a hearing before the Supreme Court;
*416And good cause appearing;
It is ORDERED that the presentment of the Advisory Committee on Judicial Conduct is adopted and ANTHONY J. FRESE is hereby publicly reprimanded.